Examiner’s Statement of Reasons for Allowance


Claims 26-30, 32-36, 38-42 and 46-48 are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application under the 2019 PEG, October update.  On or about June 3, 2022, via telephonic interview, Applicant’s representative, Christopher C. Johns, authorized the attached Examiner’s amendment better aligning the claims with the indication of allowable subject matter.
According to the 2019 PEG, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 54. One of the exemplary considerations for practical integration is “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Id. at 55 (emphasis added). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/ fdsys/pkg/ FR-2014-12- 16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; and memoranda.
In this application, the totality of the claim language effects a practical application of a long standing commercial practice (authenticating a transaction).  For example, the claims recite “automatically populating at least one of the plurality of documents with the determined information associated with the first set of data objects stored in the data structure and the second set of data objects from the plurality of third-party sources,” “providing the plurality of documents to the first user for execution,” “receiving executed documents from one or more computing devices associated with the first user,” “performing character recognition on the received executed documents to recognize portions of the documents that require user feedback,” “based on the results of the optical recognition, verifying that first user complied with the workflow and that the portions of the received documents that require user feedback were properly executed by the first user,” and “providing a notification to a second user indicating that the first user completed execution of the plurality of documents”, provide meaningful limits to the alleged judicial exception and are not a mere drafting effort to monopolize the judicial exception.
The claims present an improvement to the applicable area of technology.  Applicant’s Specification at ¶ [006] indicates that “conventional mechanisms for managing transactions between parties ... generally suffer from various drawbacks, such as inefficient or cumbersome procedures often performed with unrelated entities, administrators, and documents.” The elements in the amended independent claims improve on the conventional solutions and provide meaningful limits on the alleged abstract idea because they improve the technical process of managing transactions between parties by verifying compliance to workflows by, for example, using automatically populating documents for execution and by performing character recognition to verify that the received documents were properly executed by the first user. These elements result in a fast, efficient, and easy-to-use experience and are therefore eligible under at least Step 2A, Prong Two.
As per the prior art, it would require improper hindsight and piecemeal to construct a proper § 103 rejection of the claims as amended.   As such, the claims overcome the prior art references of record (PARR). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J JACOB/Examiner, Art Unit 3696                                                                                                                                                                                                        



Examiner’s Amendment
This listing of claims will replace all prior versions and listings of claims in the application: 
1-25. (Canceled)
26. (Currently amended) An online data management system for verifying compliance to workflows, comprising: a memory; and at least one processor configured to perform steps comprising: maintaining a data structure comprising a collection of tags applied to respective data objects in a first set of data objects; receiving a second set of data objects from a plurality of third-party sources; generating data in the data structure that applies one or more of the tags from the collections of tags to one or more of the data objects in the second set of data objects; receiving a document uploaded via a user interface; rendering an input interface configured to receive tags input by a user and associated with the document; generating, within the data structure, one or more records associated with the document and the received tags;  receiving a request associated with a workflow that involves execution of a plurality of documents by a first user; querying the data structure based on an identity of the first user, wherein the querying identifies a plurality of the data objects associated with the one or more tags associated with the first user; determining information for the request based on applying one or more rules associated with a workflow to at least a subset of the identified data objects; automatically populating at least one of the plurality of documents with the determined information associated with the first set of data objects stored in the data structure and the second set of data objects from the plurality of third-party sources; providing the plurality of documents to the first user for execution; receiving executed documents from one or more computing devices associated with the first user; performing character recognition on the received executed documents to recognize portions of the documents that require user feedback; based on the results of the optical recognition, verifying that first user complied with the workflow and that the portions of the received documents that require user feedback were properly executed by the first user; and providing a notification to a second user indicating that the first user completed execution of the plurality of documents.
27. (Previously Presented) The system of claim 26, wherein the second set of data objects are received from the third-party system via an application programming interface.
28. (Previously Presented) The system of claim 26, wherein the workflow defines a time period in which the first user needs to execute the plurality of documents.
29. (Previously Presented) The system of claim 28, wherein the steps further comprise: receiving an updated data object generated by the workflow; creating one or more records within the data structure based on the updated data object; and populating an updated digital document with data comprising the one or more records.
30. (Previously Presented) The system of claim 28, wherein the steps further comprise providing, to the workflow, information indicative of relationships between data objects based on the collection of tags.
31. Cancelled.
32. (Currently Amended) A computer-implemented method for verifying compliance to workflows, the method comprising: maintaining a data structure comprising a collection of tags applied to respective data objects in a first set of data objects; receiving a second set of data objects from a plurality of third-party sources; generating data in the data structure that applies one or more of the tags from the collections of tags to one or more of the data objects in the second set of data objects; receiving a document uploaded via a user interface; rendering an input interface configured to receive tags input by a user and associated with the document; generating, within the data structure, one or more records associated with the document and the received tags;  receiving a request associated with a workflow that involves execution of a plurality of documents by a first user; querying the data structure based on an identity of the first user, wherein the querying identifies a plurality of the data objects associated with the one or more tags associated with the first user; determining information for the request based on applying one or more rules associated with a workflow to at least a subset of the identified data objects; automatically populating at least one of the plurality of documents with the determined information associated with the first set of data objects stored in the data structure and the second set of data objects from the plurality of third-party sources; providing the plurality of documents to the first user for execution; receiving executed documents from one or more computing devices associated with the first user; performing character recognition on the received executed documents to recognize portions of the documents that require user feedback; based on the results of the optical recognition, verifying that first user complied with the workflow and that the portions of the received documents that require user feedback were properly executed by the first user; and providing a notification to a second user indicating that the first user completed execution of the plurality of documents.
33. (Previously Presented) The method of claim 32, wherein the second set of data objects are received from the third-party system via an application programming interface.
34. (Previously Presented) The method of claim 32, wherein the workflow defines a time period in which the first user needs to execute the plurality of documents.
35. (Previously Presented) The method of claim 34, further comprising: receiving an updated data object based on the workflow; creating one or more records within the data structure based on the updated data object; and populating an updated digital document with data comprising the one or more records.
36. (Previously Presented) The method of claim 34, further comprising: providing, to the workflow, information indicative of relationships between data objects based on the collection of tags.
37. Cancelled.
38. (Currently Amended) A non-transitory computer-readable storage medium storing instructions executable by one or more processors to cause the one or more processors to perform a method for automatically populating digital documents, the method comprising: maintaining a data structure comprising a collection of tags applied to respective data objects in a first set of data objects; receiving a second set of data objects from a plurality of third-party sources; generating data in the data structure that applies one or more of the tags from the collections of tags to one or more of the data objects in the second set of data objects; receiving a document uploaded via a user interface; rendering an input interface configured to receive tags input by a user and associated with the document; generating, within the data structure, one or more records associated with the document and the received tags;  receiving a request associated with a workflow that involves execution of a plurality of documents by a first user; querying the data structure based on an identity of the first user, wherein the querying identifies a plurality of the data objects associated with the one or more tags associated with the first user; determining information for the request based on applying one or more rules associated with a workflow to at least a subset of the identified data objects; automatically populating at least one of the plurality of documents with the determined information associated with the first set of data objects stored in the data structure and the second set of data objects from the plurality of third-party sources; providing the plurality of documents to the first user for execution; receiving executed documents from one or more computing devices associated with the first user; performing character recognition on the received executed documents to recognize portions of the documents that require user feedback; based on the results of the optical recognition, verifying that first user complied with the workflow and that the portions of the received documents that require user feedback were properly executed by the first user; and providing a notification to a second user indicating that the first user completed execution of the plurality of documents.
39. (Previously Presented) The storage medium of claim 38, wherein the second set of data objects are received from the third-party system via an application programming interface.
40. (Previously Presented) The storage medium of claim 38, wherein the workflow defines a time period in which the first user needs to execute the plurality of documents.
41. (Previously Presented) The storage medium of claim 40, wherein the operations further comprise: receiving an updated data object based on the workflow; creating one or more records within the data structure based on the updated data object; and populating an updated digital document with data comprising the one or more records.
42. (Previously Presented) The storage medium of claim 40, wherein the operations further comprise: providing, to the workflow, information indicative of relationships between data objects based on the collection of tags.
43-45. Cancelled.
46. (Previously Presented) The system of claim 28, wherein the one or more computing devices associated with the first user includes at least two different types of communication devices.
47. (Previously Presented) The system of claim 28, wherein the steps further comprise: determining the workflow based on at least one of: account type information associated with the first user, regulatory profile information associated with the first user, or citizenship information associated with the first user.
48. (Previously Presented) The system of claim 28, wherein the steps further comprise: enabling the second user to review executed documents received from the one or more computing devices associated with the first user.